Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the Claims
Please amend claims 1, 8 and 15 as follows:
1.	(Currently Amended) A method for improving latency in storage systems, the method comprising:
sending two messages, wherein a first message is sent to a node S requesting a sequence number, wherein the node S issues a reply back to a node N with a sequence number, wherein a second message is sent simultaneously to a node M instructing the node M to record a write outstanding for a grain, wherein responsive to determining one or more bits are not set for the grain associated to the write, sending, by one or more processors, the second message to the node M requesting the node M to set the one or more bits for the grain associated to the write, wherein the message shadows node M’s non-volatile journal containing a volume number, offset, length of the write, and a sequence number generated for the write, and the node M issues an acknowledgement messaged back to the node N stating that the node M has recorded the write back to the node N;
predictively setting, by the one or more processors, the one or more bits in [[a]] the non-volatile journal for the grains that are likely to receive writes, wherein predictively setting the one or more bits comprises:
preemptively setting the one or more bits in the non-volatile journal for the grains that are likely to receive writes;

	replicating, by the one or more processors, the write data to a remote system and completing the write to the host, wherein the two messages overlap, halving an additional latency for the write; 
	notifying, by the one or more processors, node M to clear the one or more bits for the write after a predetermined delay; 
capturing a current state of a disaster recovery copy or copies using one or more point-in-time copies;
copying regions that are different from the disaster recovery copy; and
switching the write data exposed externally from the one or more point-in-time copies to a resynchronized disaster recovery copy.

2.	(Original) The method of claim 1 further comprising:
	determining, by the one or more processors, there are any more writes associated to a grain.

3. 	(Previously Presented) The method of claim 1, wherein the method is synchronous replication and further comprises: 
	generating, by the one or more processors, one or more unique sequence numbers for the one or more write commands.

4. 	(Original) The method of claim 3 further comprising:
assigning, by the one or more processors, a unique sequence number to at least one of: the one or more write commands, or the write data.

5. 	(Original) The method of claim 4 further comprising:
sending, by the one or more processors, the write data and one or more unique sequences numbers to a remote system.

6. 	(Original) The method of claim 5 further comprising:
sending, by the one or more processors, a request to node S instructing node S to clear the assigned unique sequence number.

7. 	(Original) The method of claim 6 further comprising:
clearing, by the one or more processors, the assigned unique sequence numbers.

8.	(Currently Amended) A computer program product for improving latency in storage systems the computer program product comprising:
	one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, wherein the one or more computer readable storage devices are a non-transitory medium, the stored program instructions comprising:
	program instructions to send two messages, wherein a first message is sent to a node S requesting a sequence number, wherein the node S issues a reply back to a node N with a sequence number, wherein a second message is sent simultaneously to a node M instructing the node M to record a write outstanding for a grain, wherein responsive to determining one or more bits are not set for the grain associated to the write, program instructions to send the second message to the node M requesting the node M to set the one or more bits for the grain associated to the write, wherein the message shadows node M’s non-volatile journal containing a volume number, offset, length of the write, and a sequence number generated for the write, and the node M issues an acknowledgement messaged back to the node N stating that the node M has recorded the write back to the node N;
program instructions to predictively set the one or more bits in [[a]] the non-volatile journal for the grains that are likely to receive writes, wherein predictively setting the one or more bits comprises;
	program instructions to preemptively set the one or more bits in the non-volatile journal for the grains that are likely to receive writes;
program instructions to transfer write data from a host;
	program instructions to replicate the write data to a remote system and 
	program instructions to notify node M to clear the one or more bits for the write after a predetermined delay;
program instructions to capture the current state of a disaster recovery copy or copies using one or more point-in-time copies;
program instructions to copy regions that are different from the disaster recovery copy; and
program instructions to switch the write data exposed externally from the one or more point-in-time copies to a resynchronized disaster recovery copy.  

9.	(Original) The computer program product of claim 8 further comprising:
	program instructions to determine if there are any more writes associated to a grain.

10. 	(Previously Presented) The computer program product of claim 8, wherein the method is synchronous replication and further comprises: 
	program instructions to generate one or more unique sequence numbers for the one or more write commands.

11. 	(Original) The computer program product of claim 10 further comprising:
program instructions to assign a unique sequence number to at least one of: the one or more write commands, or the write data.

12. 	(Original) The computer program product of claim 11 further comprising:
program instructions to send the write data and one or more unique sequences numbers to a remote system.

13. 	(Original) The computer program product of claim 12 further comprising:
program instructions to send a request to node S instructing node S to clear the assigned unique sequence number.

14. 	(Original) The computer program product of claim 13 further comprising:
program instructions to clear the assigned unique sequence numbers.

15.	(Currently Amended) A computer system for improving latency in storage systems, the computer system comprising:
	one or more computer processors;
	one or more computer readable storage devices;
	program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, wherein the one or more computer readable storage devices are a non-transitory medium, the stored program instructions comprising:	
program instructions to send two messages, wherein a first message is sent to a node S requesting a sequence number, wherein the node S issues a reply back to a node N with a sequence number, wherein a second message is sent simultaneously to a node M instructing the node M to record a write outstanding for a grain, wherein responsive to determining one or more bits are not set for the grain associated to the write, program instructions to send the second message to the node M requesting the node M to set the one or more bits for the grain associated to the write, wherein the message shadows node M’s non-volatile journal containing a volume number, offset, length of the write, and a sequence number generated for the write, and the node M issues an acknowledgement messaged back to the node N stating that the node M has recorded the write back to the node N;
program instructions to predictively set the one or more bits in [[a]] the non-volatile journal for the grains that are likely to receive writes, wherein predictively setting the one or more bits comprises;
program instructions to preemptively set the one or more bits in the non-volatile journal for the grains that are likely to receive writes;
program instructions to transfer write data from a host;
program instructions to replicate the write data to a remote system and completing the write to the host, wherein the two messages overlap, halving an additional latency for the write;
program instructions to notify node M to clear the one or more bits for the write after a predetermined delay;
program instructions to capture the current state of a disaster recovery copy or copies using one or more point-in-time copies;
program instructions to copy regions that are different from the disaster recovery copy; and
program instructions to switch the write data exposed externally from the one or more point-in-time copies to a resynchronized disaster recovery copy.  

16. 	(Previously Presented) The computer system of claim 15, wherein the method is synchronous replication and further comprises: 
	program instructions to generate one or more unique sequence numbers for the one or more write commands.

17. 	(Original) The computer system of claim 16 further comprising:
program instructions to assign a unique sequence number to at least one of: the one or more write commands, or the write data.

18. 	(Original) The computer system of claim 17 further comprising:
program instructions to send the write data and one or more unique sequences numbers to a remote system.

19. 	(Original) The computer system of claim 18 further comprising:
program instructions to send a request to node S instructing node S to clear the assigned unique sequence number.

20. 	(Original) The computer system of claim 19 further comprising:
program instructions to clear the assigned unique sequence numbers.


Reasons for Allowance

The following is an examiner's statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for dispersing error encoded data:

With respect to claim 1, “sending two messages, wherein a first message is sent to a node S requesting a sequence number, wherein the node S issues a reply back to a node N with a sequence number, wherein a second message is sent simultaneously to a node M instructing the node M to record a write outstanding for a grain”

Hayardeny discloses a method of exchanging messages with its subsystems to maintain bitmap (Hayardeny, col. 7 line 67- col 8 line 8) for identifying a designation of locations in the filesystem to which the host is expected to write in the near future however, neither Hayardeny nor combined references teach or suggest that sending two messages for requesting a sequence number from node S, issuing a reply message back to node N with a sequence number, instructing the node M to record a write outstanding for a grain and the node M issues an acknowledgement messaged back to the node N and completing the write to the host, wherein the two messages overlap, halving an additional latency for the write as required by claim. Consequently, Examiner finds that the system may provide improved latency rate on host writes with asynchronous replication method.

Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for dispersing error encoded data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."


Relevant Prior Art

During his search for prior art, Examiner found the following references to be relevant to Applicant's claimed invention. Each reference is listed on the Notice of References form included in this office action:

STORAGE DISASTER RECOVERY USING A PREDICTED SUPERSET OF UNHARDENED PRIMARY DATA (Hayardeny et al., US 8595185) - A method for managing a data storage system includes maintaining a record on a secondary storage subsystem, which is predictive of locations to which data are to be written on a primary storage subsystem by a host processor

Microsoft NTFS: Discloses the Microsoft NTFS File System Overview including bitmap attribute that correlates to a set of records in the file system. (https://web.archive.org/web/20180115192352/http://www.c-jump.com/bcc/t256t/Week04NtfsReview/Week04NtfsReview.html)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154